Ringo, C. J., dissenting, Various questions are presented by the record, but I deem it necessary to notice such only as appear on the face of the indictment. The indictment does not, as the constitution, as I conceive, requires it should, conclude “against the peace and dignity of the State of Arkansas.” In support of the prosecution, it is urged that the language used is strictly and perfectly synonymous with that which the constitution prescribes shall be used in such case, and such I understand to be the opinion of a majority of the judges of this court. If this argument an,d opinion be correct, the indictment is, so far as regards the conclusion thereof, sufficient; but to my mind, the language prescribed by the constitution, and that used jn the conclusion of the indictment, convey aptly, very different ideas. The former indicating certainly, and distinctly, the sovereign authority, .or power of government vested in the aggregate political corporation, expressly named/in the constitution — “the State of Arkansas.” The latter referring as explicitly to the inhabitants or persons residing within the territorial limits of the State. Such, I conceive, to be as well the legal as the common and general understanding as to the import of the terms, respectively. Consequently, Anderson is not legally charged, by this indictment, with any offence against the peace and dignity, or sovereign authority of the State,' without which no prosecution by indictment for any violation of the criminal or penal laws can be maintained in the courts of this State. In the first section of the constitution it is declared that “We, the people of the Territory of Arkansas, by our representatives in convention assembled,” &c., in order to secure to ourselves and our posterity the enjoyment of all the rights of life, liberty, and property, and the free pursuit of happiness, do mutually agree with each other to form ourselves into a free and independent State, by the name and style of ‘The State of Arkansas,’ and do ordain and establish the following constitution,” &c., and the 14th sec. of the VI art. of said constitution, amongst other things, prescribes that “Indictments shall conclude against the peace and dignity of the State of Arkansas.” The former of these provisions establishes the name of the body politic or political corporation, which is, in effect, the embodied representation of the whole governmental authority, and the only name by, and in, which it can be exercised and exerted by, and through, the instrumentality of the public officers and agents appointed by law to maintain and enforce the sovereign power, some infringement of which must, in every criminal or penal prosecution by indictment, be expressly shown by appropriate averment. The form of the statement whereof as the legitimate or legal conclusion from the premises, the constitution, in express terms, prescribes, and the terms thus prescribed or others synonymous, must be used; and where, as in this case, words changing the import of the sentence are interpolated, and so incorporated in it, as to express or indicate distinctly a subject or authority different from that indicated by the terms prescribed, the words so interpolated can be neither struck out, nor disregarded, and the pleading in such case is, in my opinion, fatally defective, and a conviction, foundéd thereupon is illegal and ought to be arrested or reversed. Each count of the indictment contains a description sufficiently certain of the means employed, and the manner of their employment by Anderson, in the homicide of Bailey, and the first count expressly charges that the homicide was committed with malice aforethought;, but omits to charge that such killing was “murder" without which, according to my understanding of the law governing the pleading in criminal prosecutions by indictment, the crime of murder is not, and cannot be legally charged; and from my research so far, I have not discovered a single case in which a prosecution for murder has been maintained where that term was not appropriately used in charging the offence against the accused. The term is technical, and from time immemorial appears to have been deemed an essential one in charging the crime of murder, which is thereby distinguished from every other crime denounced against such as otherwise commit homicide; and in my opinion, it is the only term which the law re-cognises as charging legally the crime of murder; hence, when it is omitted, or not appropriately used in the indictment, the law regards the offence charged as manslaughter only, notwithstanding the facts, as set forth, would, with the proper addition of this single term, legally charge the crime of murder. In the second count, the terms “malice aforethought” are omitted, and the term “murder” used; but, according to my understanding of the law, both of these terms must be appropriately used in charging the crime of murder; and if either be omitted, the offence charged, as in this case, is only manslaughter. Such I understand to have been the well established law of pleading in criminal prosecutions of this kind for ages past, and I am not aware of any change of the law in this respect, or of any judicial decision in conflict with it. Now, if these conclusions be correct, it appears to me to follow, necessarily, that Anderson, upon this indictment (if the conclusion thereof is sufficient, which I cannot admit,) could only be arraigned and tried for the crime of manslaughter; and the court therefore erred in proceeding to try him on said indictment, as upon an indictment legally charging him with the crime of murder, when he was charged with the crime of manslaughter only. And in finding him guilty of murder in the second degree, the verdict of the jury is not only not responsive to the issue, but negatives expressly his guilt as respects the charge legally set forth in the indictment, which, if the verdict finds the fact truly, is merged in the higher crime of murder, of which he could not be legally convicted and punished on this indictment, but of which he ought to be, upon a proper legal prosecution therefor to be tried, convicted, and punished. Wherefore, upon every view of the subject, it appears to my mind clearly, that the trial and conviction, as shown by the record in this case, are wholly illegal and ought to be reversed. I therefore feel constrained to dissent from the opinion and judgment pronounced in this case, affirming the said proceedings, conviction and sentence.